PATTERSON, Justice.
This is an appeal from the Circuit Court of Harrison County wherein the defendant and cross-plaintiff obtained a judgment in the sum of $400 against the plaintiff and cross-defendant. The cross-plaintiff appeals here and assigns as error that the verdict of the jury was so inadequate as to evince bias, passion and prejudice on the part of the jury; that the amount of the verdict is against the overwhelming weight of the evidence, and the court erred in granting certain instructions on behalf of the cross-defendant.
We have carefully considered the assignments of error, the arguments of counsel, as well as the entire record in the cause, and have reached the conclusion that the opinion of the lower court should be affirmed as the jury returned a proper verdict upon conflicting evidence. The verdict reached by the jury was just and right despite an erroneous instruction that was granted relating to an intersection with the highway. The error in the instruction under the circumstances was harmless, and under Rule 11 of this Court the cause is affirmed.
Affirmed.
GILLESPIE, P. J., and RODGERS, SMITH and ROBERTSON, JJ., concur.